1 Reported in 213 N.W. 919.
An action brought for the dissolution and accounting of a partnership, entered into for the purpose of publishing a directory, was tried to a jury and a verdict rendered for plaintiff in the sum of $1,381.93. The assignments of error raise no question reviewable here except the one whether the verdict is excessive, for no exceptions were preserved as to rulings on evidence or the charge at the trial, nor were any other properly made in the motion for a new trial. The action being based on contract, the assignment that the verdict is excessive comes under G.S. 1923, § 9325, subd. 7. If the jury took the view, as might be done under the evidence and the charge of the court to which there was no exception, that Hill's salary of $2,200 was a fictitious expense or charge, the verdict is readily accounted *Page 519 
for — plaintiff having drawn nothing, and defendant $480, and the statement of the venture furnished plaintiff by defendant showing a net profit of $128.38.
The order is affirmed.